         Case 20-34682 Document 1132 Filed in TXSB on 07/29/21 Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

_____________________________________________
                                             )
In re:                                       )               Chapter 11
                                             )
BOUCHARD TRANSPORTATION CO., INC., et al., )                 Case No. 20-34682 (DRJ)
                                             )
                                             )               (Jointly Administered)
____________________________________________ )

                 LIMITED OBJECTION TO SALE OF DEBTORS’ ASSETS

         A.R.M. Marine Supply LLC (“A.R.M.” or “Creditor”) files this limited objection to the

sale of certain of the Debtors’ assets, adopting those reasons set forth in the Limited Objection to

Sale of Debtors’ Assets filed on behalf of ST Engineering Halter Marine & Offshore, Inc.

(“STEHMO”) (DN 1092) in accordance with the Bid Procedures Order (as hereinafter defined),

as follows:

         1.     A.R.M. is similarly situated to STEHMO to the extent it holds valid, perfected

maritime liens for necessaries filed with the U.S. Coast Guard against certain Bouchard vessels

as set forth in its Proof of Claim (Claim 46).

         2.     On September 28, 2020 and September 29, 2020, each Debtor filed with this

Court a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are

operating their businesses and managing their properties as debtors in possession pursuant to

Bankruptcy Code sections 1107(a) and 1108. No trustee or examiner has been appointed in these

cases.

         3.     In April 2021, the Debtors obtained Court approval of a replacement debtor in

possession financing facility from JMB Capital Partners Lending, LLC (“JMB”) in the principal

amount of $90 million (the “JMB DIP Facility”). The JMB DIP Facility was secured by, among
       Case 20-34682 Document 1132 Filed in TXSB on 07/29/21 Page 2 of 4




other things, a first lien on all of the Debtors’ vessels that secured the original debtor in

possession financing facility with Hartree Partners, LP (the “Hartree DIP Facility”) and all of the

other Debtors’ vessels that were not encumbered by liens securing either the Hartree DIP Facility

or Wells Fargo Bank, National Association’s prepetition revolving credit facility (the “Wells

Fargo Facility”) (in total, twenty-nine (29) vessels) (collectively, the “JMB First Lien Vessel

Collateral”), as well as a second lien on all vessels securing the Wells Fargo Facility (the “Wells

Vessel Collateral” and, collectively, the “Vessel Collateral”)

       4.      A.R.M. has valid, enforceable, perfected maritime liens in certain vessels that are

part of the Vessel Collateral, and A.R.M.’s maritime liens are senior in priority.

       5.      On June 8, 2021, the Court entered the Order (i) Approving Bidding Procedures

for the Sale of the Debtors’ Assets, (ii) Approving Bid Protections, (iii) Scheduling Certain Dates

with Respect Thereto, (iv) Approving the Form and Manner of Notice Thereof, and (v) Approving

Contract Assumption and Assignment Procedures [Docket No. 956] (the “Bid Procedures

Order”) approving bidding procedures and establishing a schedule governing the sale of the

Debtors’ assets.

       6.      The Debtors conducted an auction for the sale of their assets on July 19, 2021 (the

Auction”). At the Auction, JMB, the current DIP lender, bid $115.3 million for the JMB First

Lien Vessel Collateral, which consisted of (i) cash and a “credit bid” of the outstanding amount

of the DIP obligations to the extent that the outstanding obligations owed to JMB were secured

by the JMB First Lien Vessel Collateral (the “DIP Collateral Bid”). The Auction concluded with

DIP Collateral Bid being determined to be the highest and best bid on the JMB First Lien Vessel

Collateral.
       Case 20-34682 Document 1132 Filed in TXSB on 07/29/21 Page 3 of 4




       7.      In order for a credit bid to constitute a “Qualified Bid,” such bid must also include

sufficient cash to pay in full, in cash, all claims for which there are valid, perfected, and

unavoidable liens on any assets included in such bid that are senior in priority to those of the

secured party seeking to credit bid such liens (“Senior Liens”). (Docket No. 956, Exhibit 1 –

Bidding Procedures, at Art. X).

       8.      A.R.M.’s maritime liens in the subject vessels are senior liens that must be

accounted for in the DIP Collateral Bid.

                                       Limited Objection

       Accordingly, A.R.M. respectfully joins in STEHMO’s limited objection and request that

the Court determine that the cash component of the DIP Collateral Bid is sufficient to pay Senior

Liens in the JMB First Lien Vessel Collateral. As a general matter, A.R.M. does not oppose the

sale of the JMB First Lien Vessel Collateral to JMB based on the information available to

A.R.M. regarding the DIP Collateral Bid. Rather, A.R.M. files this limited objection to the extent

that the cash component of the DIP Collateral Bid is insufficient to pay its senior maritime liens

in the vessels. This determination must be made before the sale of the JMB First Lien Vessel

Collateral to JMB pursuant to the DIP Collateral Bid can be approved or consummated.

       For the foregoing reasons, A.R.M. respectfully requests that the Court determine that the

cash component of the DIP Collateral Bid is sufficient to pay Senior Liens in the JMB First Lien

Vessel Collateral, including A.R.M.’s senior maritime liens, as required by the Bid Procedures

Order prior to approving the sale of the JMB First Lien Vessel Collateral to JMB pursuant to the

DIP Collateral Bid.

Dated: July 29, 2021
Case 20-34682 Document 1132 Filed in TXSB on 07/29/21 Page 4 of 4




                       NICOLETTI HORNIG & SWEENEY

                       /s/ Val Wamser
                   By: _________________________________________
                       VAL WAMSER (Admitted Pro Hac Vice)
                       Wall Street Plaza
                       88 Pine Street, 7th Floor
                       New York, New York 10005-1801
                       (212) 220-3830
                       vwamser@nicolettihornig.com
                       Attorneys for A.R.M. Marine Supply LLC
